daDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Mizuno
Claims 1-4, 7-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Mizuno(USPubN 2008/0075417).
As per claim 1, Mizuno teaches a computer-implemented method, comprising: 
determining, based on a logical arrangement of video segments associated with a media title, that a first video segment associated with the media title is logically preceded by a second video segment associated with the media title(“the playback control information including multiple serial 
determining, based on a physical arrangement of video segments associated with the media title, that the first video segment is physically preceded by a third video segment associated with the media title(Para.[0033], Fig. 2A and 2B, Playback Interval Designated Information #2 can be interpreted as a third video segment.); and 
modifying one or more portions of audio data associated with the media title to prevent a portion of audio data associated with the third video segment from being played back in conjunction with the first video segment and the second video segment(“when the interval designated by the playback interval designated information #1 and the interval designated by the playback interval designated information #3 are connected to play serially, a part of the unit of audio processing d including the end of the interval designated by the playback interval designated information #1 may overlap with a part of the unit of audio processing h including the beginning of the interval designated by the playback interval designated information #3 as shown in FIG. 2C among the units of audio processing h to k corresponding to the playback interval designated information #3” in Para.[0034], “one unit of audio processing of the overlapping units of audio processing d and h is deleted, as shown in FIG. 10D. Thus, a difference occurs between the playback end position of the playback control information and the playback end position of the audio data by deleting one unit of audio processing of the 
As per claim 2, Mizuno teaches wherein modifying one or more portions of audio data associated with the media title comprises replacing the portion of audio data associated with the third video segment with a portion of audio data associated with the second video segment(Para.[0094], Fig. 10D, The audio segment h can be interpreted as a portion of audio data associated with the second video segment.).
As per claim 3, Mizuno teaches wherein the portion of audio data associated with the third video segment includes N raw audio samples, and the portion of audio data associated with the second video segment includes N raw audio samples, wherein N is a positive integer(Fig. 2A, Audio data d, e, f, g, h can be interpreted as the portion of audio data associated with the third video segment includes N raw audio samples and Audio data h, I, j, k can be interpreted as the portion of audio data associated with the second video segment includes N raw audio samples.).
As per claim 4, Mizuno teaches wherein the portion of audio data associated with the third video segment corresponds to a first audio frame that overlaps a physical boundary associated with the first video segment and the third video segment, and wherein the first audio frame includes a portion of audio data associated with the first video segment(Fig. 2A, Audio data d can be interpreted as a first audio frame that overlaps a physical boundary associated with the first video segment and the third video segment.).
As per claim 7, Mizuno teaches wherein the logical arrangement of video segments indicates a set of transitions between video segments that are allowed to occur during playback of the media title, and wherein a given transition between video segments occurs during playback of the media title based, 
As per claim 8, Mizuno teaches wherein the physical arrangement of video segments indicates a set of positions corresponding to a set of video frames stored in one or more memory locations, wherein a first video frame included in the set of video frames corresponds to a transition between the first video segment and the second video segment(“the relationship among the playback control information, playback interval designated information and stream data will be described. As shown in FIG. 1, a playback interval designated information defines the playback starting point (IN-point) and the playback end point (OUT-point) indicating the playback positions in stream data. The playback interval designated information describes the information on the IN-point and OUT-point as a pair. Playback control information includes a set of multiple playback interval designated information and designates the playback order of the multiple playback interval designated information. In order to play stream data, the corresponding interval in the stream data is played with reference to the information on the IN-point and OUT-point described in the playback interval designated information based on the playback control information” in Para.[0031], “the playback control information including multiple serial playback interval designated information #1, #2 and #3 for playback audio data serially is edited to connect the playback interval designated information #1 and #3” in Para.[0033]).
As per claim 9, Mizuno teaches wherein the portion of audio data associated with the third video segment resides physically adjacent to a portion of audio data associated with the first video segment across one or more memory locations(Fig 10A, “d” can be interpreted as the portion of audio data associated with the third video segment resides physically adjacent to a portion of audio data associated with the first video segment).
As per claim 10, Mizuno teaches wherein the one or more portions of audio data associated with the media title comprise raw audio samples that are encoded into a set of audio frames, wherein different subsets of audio frames included in the set of audio frames are decoded for playback based on the logical arrangement of video segments(“the relationship among the playback control information, playback interval designated information and stream data will be described. As shown in FIG. 1, a playback interval designated information defines the playback starting point (IN-point) and the playback end point (OUT-point) indicating the playback positions in stream data. The playback interval designated information describes the information on the IN-point and OUT-point as a pair. Playback control information includes a set of multiple playback interval designated information and designates the playback order of the multiple playback interval designated information. In order to play stream data, the corresponding interval in the stream data is played with reference to the information on the IN-point and OUT-point described in the playback interval designated information based on the playback control information” in Para.[0031], “The audio decoder 16 decodes the supplied audio stream based on a predetermined unit of processing and outputs the result in units of audio processing to the audio output section 17. The audio stream includes the alignment of units of audio processing, each of which is called decodable AU (Access Unit)” in Para.[0059], “The audio decoder 16 can decode an audio stream in accordance with the multiple encoding formats like the video decoder 14. In this case for example, the audio decoder 16 identifies the encoding format and/or sampling frequency based on the header information of a given audio stream or the attribute information added to a given audio stream in a predetermined manner and decodes the audio stream in the corresponding decoding format” in Para.[0061], The audio stream should be encoded before being decoded.).
As per claim 11, Mizuno teaches a non-transitory computer-readable medium storing program instructions that, when executed by a processor(“The control section 18 includes a CPU (Central Processing Unit), a ROM (Read Only Memory) and a RAM (Random Access Memory). The ROM prestores 
As per claim 12, the limitations in the claim 12 has been discussed in the rejection claim 2 and rejected under the same rationale. 	
As per claim 13, the limitations in the claim 13 has been discussed in the rejection claim 3 and rejected under the same rationale.
As per claim 14, the limitations in the claim 14 has been discussed in the rejection claim 4 and rejected under the same rationale.
As per claim 16, the limitations in the claim 16 has been discussed in the rejection claim 7 and rejected under the same rationale.
As per claim 17, Mizuno teaches wherein the logical arrangement of video segments indicates that playback of at least one segment associated with the media title does not occur based, at least in part, on a user input(“the relationship among the playback control information, playback interval designated information and stream data will be described. As shown in FIG. 1, a playback interval designated information defines the playback starting point (IN-point) and the playback end point (OUT-point) indicating the playback positions in stream data. The playback interval designated information describes the information on the IN-point and OUT-point as a pair. Playback control information includes a set of multiple playback interval designated information and designates the playback order of the multiple playback interval designated information. In order to play stream data, the corresponding interval in the stream data is played with reference to the information on the IN-point and OUT-point described in the playback interval designated information based on the playback control information” in 
As per claim 18, the limitations in the claim 18 has been discussed in the rejection claim 8 and rejected under the same rationale.
As per claim 19, the limitations in the claim 19 has been discussed in the rejection claim 9 and rejected under the same rationale.
As per claim 20, the limitations in the claim 20 has been discussed in the rejection claim 11 and rejected under the same rationale.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Mizuno in view of Hoerich
Claim 5-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno(USPubN 2008/0075417) in view of Hoerich(USPubN 2013/0159004; hereinafter Hoerich).
As per claim 5, Mizuno teaches all of limitation of claim 2. 
Mizuno is silent about further comprising causing an audio encoder to generate a first audio frame based on the portion of audio data associated with the first video segment and the portion of audio data associated with the second video segment.
Hoerich teaches further comprising causing an audio encoder to generate a first audio frame based on the portion of audio data associated with the first video segment and the portion of audio data associated with the second video segment(“the scheme 400 encodes the sequence of audio tracks 311, 321 as a single combined audio signal 101” in Para.[0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Mizuno with the above teachings of Hoerich in order to decrease computational complexity.
As per claim 6, Mizuno and Hoerich teach all of limitation of claim 5. 
Mizuno teaches wherein the first audio frame is decoded for playback in conjunction with a transition between the first video segment and the second video segment(Fig. 2D, the audio data comprising d and h segment which is a transition between the playback interval designated information #1 and #3.).
As per claim 15, the limitations in the claim 15 has been discussed in the rejection claim 5 and rejected under the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333.  The examiner can normally be reached on M - Thur 6:00 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI Q TRAN can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNGHYOUN PARK/Examiner, Art Unit 2484